Case:19-18905-TBM Doc#:12 Filed:10/18/19              Entered:10/18/19 12:45:18 Page1 of 2




                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF COLORADO

In Re: SAN LUIS & RIO GRANDE                )       Bankruptcy No. 19-18905-TBM
       RAILROAD, INC.                       )
                                            )
        Debtor.                             )       Chapter 11


          NOTICE OF ENTRY OF APPEARANCE AND REQUEST FOR NOTICE


       NOTICE IS HEREBY GIVEN that Christopher J. Dawes and the law firm of Fox
Rothschild LLP enter their appearance on behalf of interested party Novo Advisors LLC. All
pleadings and notices in this case should be served at the following address:

Christopher J. Dawes, Esq.
Fox Rothschild LLP
1225 17th Street, Suite 2200
Denver, CO 80202

        Respectfully submitted this 18th day of October, 2019.

                                                    FOX ROTHSCHILD LLP

                                                    /s/ Christopher J. Dawes
                                                    Christopher J. Dawes, Atty. No. 33818
                                                    1225 17th Street, Suite 2200
                                                    Denver, CO 80202
                                                    Phone: (303) 292-1200
                                                    Fax: (303) 292-1300
                                                    Email: cdawes@foxrothschild.com
                                                    Attorneys for Novo Advisors LLC




Active\103566793.v1-10/18/19
Case:19-18905-TBM Doc#:12 Filed:10/18/19               Entered:10/18/19 12:45:18 Page2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 18th day of October, 2019, I served a true and correct copy of
the foregoing NOTICE OF ENTRY OF APPEARANCE AND REQUEST FOR NOTICE via
CM/ECF on the following:

Michael J. Pankow
410 17th Street, 22nd Floor
Denver, CO 80202

Pieter M. Schenkkan
Graves Dougherty Hearon & Moody
401 Congress Avenue, Suite 2700
Austin, TX 78701

US Trustee
Byron G. Rogers Federal Building
1961 Stout Street, Suite 12-200
Denver, CO 80294

and via first-class United States mail, postage prepaid, on the following:

San Luis & Rio Grande Railroad, Inc.
610 State Street
Alamosa, CO 81101


                                                             /s/ Rhonda A. Hanshe
                                                             For Fox Rothschild LLP




Active\103566793.v1-10/18/19
